Citation Nr: 1328392	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include manic depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1984 to 
March 1987. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2006, a Travel Board hearing was held before an 
Acting Veterans Law Judge who is no longer employed by the 
Board.  A transcript of the proceeding is of record.  In 
April 2013, the Veteran was afforded the opportunity for a 
new hearing.  He was notified that if he did not respond 
within 30 days it would be assumed he did not want a new 
hearing.  The Veteran did not respond.  As such, there are 
no outstanding hearing requests of record. 

In July 2007, March 2010, and May 2012 the Board remanded 
the claims for additional development and adjudicative 
action (the May 2012 Board decision also reopened and 
remanded the matter of service connection for a psychiatric 
disorder).  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A new remand is necessary to ensure compliance with the 
development requested by the Board's May 2012 remand.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing 
to ensure compliance.  Furthermore, it is well-settled that 
when VA determines an examination or opinion is warranted it 
must provide one that is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the 
Veteran was afforded VA examinations in connection with the 
Board's May 2012 remand, the opinions obtained are not fully 
responsive to the Board's specific remand instructions.

The Board remanded the back and neck claims in May 2012, in 
part, to ensure compliance with the directives of a March 
2010 remand which instructed that the Veteran be afforded a 
VA examination by a board-certified orthopedist and that the 
examiner provide a fully supported rationale for all 
opinions expressed (including comment on a May 2006 letter 
from a private chiropractor in support of the Veteran's 
claim).  The May 2012 remand also specifically requested 
examination by a board-certified orthopedic spine surgeon or 
orthopedist.  

Review of the record shows that the Veteran underwent VA 
examination of his low back and neck claims in December 2012 
and an addendum was obtained in March 2013.  However, a copy 
of the December 2012 VA examination report has not been 
associated with the Veteran's paper claims file and it is 
not available for review on Virtual VA (VA's electronic data 
storage system).  Thus, the Board is unable to assess the 
extent of compliance with the May 2012 remand instructions.  
Nevertheless, it is noted that the addendum opinion is 
inadequate for rating purposes because the opinion is 
provided by a DPM (Doctor of Podiatric Medicine).  Further, 
the podiatrist noted a structural abnormality of the 
Veteran's angle and base of stance demonstrated on 2010 
examination which she characterized as a structural 
deformity that is likely a major factor and reason for the 
Veteran's acquired lower back condition.  This finding also 
requires further development as to whether the structural 
abnormality is a congenital or developmental defect and, if 
so, whether it was subject to superimposed disease or injury 
during military service.

Notably, congenital or developmental defects are not 
diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  VA's General Counsel has held, however, 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  
According to the VA General Counsel's opinion, however, 
although service connection cannot be granted for a 
congenital or developmental defect, such a defect can be 
subject to superimposed disease or injury, and if that 
superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

Regarding the psychiatric disorder claim, the May 2012 Board 
remand instructed the examiner to "provide an opinion as to 
whether there is clear and unmistakable evidence (obvious, 
manifest, undebatable) that the Veteran's current 
psychiatric disorder was both pre-existing and not 
aggravated by service."  (emphasis in original)  On May 2012 
psychiatric examination, the diagnosis was bipolar disorder 
and the examiner opined that there is clear and unmistakable 
evidence that the bipolar disorder pre-existed service and 
"it does not appear to have increased in severity during 
service."  Hence, rather than expressing the opinion in 
terms that it is obvious, manifest, or undebatable that the 
bipolar disorder was not aggravated by service; the examiner 
expresses his opinion in speculative language that does not 
provide the degree of certainty required.  Further, the 
opinion that the Veteran's bipolar disorder is not at least 
as likely as not aggravated by a farcture of the finger 
during service is conclusory, without explanation of 
rationale.  Hence, the May 2012 psychiatric opinion is not 
fully responsive to the May 2012 remand instructions, and is 
not an adequate basis for the determination that must be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the December 2012 
VA examination report for the low back and 
neck disabilities.  

2.  After the December 2012 VA examination 
report is associated with the claims file, 
the Veteran should be scheduled for an 
orthopedic examination of his low back and 
neck by a board-certified orthopedic spine 
surgeon or orthopedist.  The claims folder 
and any medical records contained in 
Virtual VA must be made available to and 
reviewed by the examiner.  If the 
clinician does not have access to Virtual 
VA, any treatment records contained in 
Virtual VA must be printed and associated 
with the paper claims file so they can be 
available to the clinician for review.  
Any tests deemed necessary by the examiner 
should be performed. 

a.  Regarding the low back disability, 
please identify (by medical diagnosis) 
each low back disability shown by the 
current record.

b.  As to each entity diagnosed please 
indicate whether it represents acquired 
pathology or is a congenital or 
developmental defect.  Please indicate 
based on the factual evidence of record 
(citing to supporting clinical data) when 
each diagnosed entity was first 
manifested.

c.  As to each diagnosed acquired low back 
disorder, please opine whether it is at 
least as likely as not (a 50% or better 
probability) that such was incurred in the 
Veteran's active service.  If a congenital 
back defect is diagnosed, please indicate 
whether acquired pathology was 
superimposed on such during service.  If 
so, please identify the pathology.

d.  Regarding the neck disability, please 
identify (by medical diagnosis) each neck 
disability shown by the current record 
and, based on the factual evidence of 
record (citing to supporting clinical 
data), when each diagnosed entity was 
first manifested.

e.  As to each diagnosed entity, please 
opine whether it is at least as likely as 
not (a 50% or better probability) related 
to the veteran's service (and specifically 
to the February 1987 treatment for neck 
pain diagnosed as spasmodic torticollis).  

The examiner should explain the rationale 
for any opinions given and any opinion 
contrary to those already of record should 
be reconciled, to the extent possible.  
The examiner should specifically comment 
on the May 2006 private chiropractor's 
opinion that, based on x-rays and the 
Veteran's reported history of an in-
service back injury and complaints of 
daily chronic low back pain for 15 to 20 
years, there is a "reasonable medical 
probability" that the Veteran's current 
back condition is a result of the injury 
in service.  

3.  The claims file should be returned to 
the May 2012 VA mental health examiner to 
obtain an addendum opinion.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  After reviewing the claims 
file, the examiner should respond to the 
following:

a.  As the May 2012 examiner found that 
the Veteran's bipolar disorder clearly and 
unmistakably pre-existed his service, the 
examiner should opine whether there is any 
evidence in the record that renders it 
undebatable from a medical standpoint that 
such disorder was not aggravated 
(chronically worsened or permanently 
increased in severity) during his active 
military service beyond its natural 
progression?  If so, please identify such 
evidence.

b.  The examiner should provide a detailed 
explanation of rationale for the basis of 
the opinion that the Veteran's psychiatric 
disability was not aggravated by the 
fracture of his finger in service.  

The examiner must explain the rationale 
for all opinions in detail, citing to 
supporting clinical data, as appropriate.

If the May 2012 VA examiner is 
unavailable, the Veteran should be 
scheduled for a new VA psychiatric 
examination.

4.  Following completion of the above, and 
any other necessary development, the 
issues remaining on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


